                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA, et al.,                        Case No. 17-cv-05783-HSG
                                   8                     Plaintiffs,                         ORDER DENYING ADMINISTRATIVE
                                                                                             MOTION TO LIFT STAY
                                   9              v.
                                                                                             Re: Dkt. No. 152
                                  10     HEALTH AND HUMAN SERVICES, et
                                         al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the parties’ stipulation, the Court stayed this case on March 8, 2018, pending

                                  14   resolution of the Defendants’ appeals. See Dkt. No. 147. On November 30, Plaintiffs moved to

                                  15   lift the stay, seeking to amend their complaint to challenge the forthcoming final rules. See Dkt.

                                  16   No. 152 (“Mot.”) at 3. Defendant-Intervenor Little Sisters of the Poor filed an opposition on

                                  17   December 5. See Dkt. No. 155 (“Opp.”). Neither the federal defendants nor Defendant-Intervenor

                                  18   March for Life Education and Defense Fund filed a response. On December 12, the Court held a

                                  19   case management conference with all parties to discuss the administrative motion.

                                  20          “The filing of a notice of appeal is an event of jurisdictional significance—it confers

                                  21   jurisdiction on the court of appeals and divests the district court of its control over those aspects of

                                  22   the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

                                  23   (1982). But the district court retains jurisdiction over matters other than “the particular issues

                                  24   involved in [the] appeal.” City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d

                                  25   882, 886 (9th Cir. 2001).

                                  26          Lifting the stay at this time would be improper, because the Ninth Circuit is currently

                                  27   considering Defendants’ and Intervenors’ appeal of this Court’s preliminary injunction order. See

                                  28   State of California, et al v. Alex Azar, II, et al, No. 18-15255 (9th Cir. filed Feb. 16, 2018). And
                                   1   not only is the Ninth Circuit reviewing Plaintiffs’ standing and other issues decided by this Court’s

                                   2   order, but it also recently ordered supplemental briefing on the status of the rules and whether the

                                   3   case will be mooted by the issuance of final rules. See Order, State of California, et al v. Alex

                                   4   Azar, II, et al, No. 18-15255 (9th Cir. Oct. 25, 2018), Dkt. No. 124. The parties’ responses in the

                                   5   Ninth Circuit make clear that they continue to disagree as to the mootness issue. See id., Dkt. Nos.

                                   6   133, 137, 138, 139. Considering the broad scope of issues currently before the Ninth Circuit, this

                                   7   Court finds that it does not have jurisdiction to lift the stay for the purposes articulated by

                                   8   Plaintiffs and thus DENIES their motion.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 12/13/2018

                                  11                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
